UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 11, 2007 HEMAGEN DIAGNOSTICS, INC. (Exact name of Registrant as specified in its Charter) Delaware 1-11700 04-2869857 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No. ) 9033 Red Branch Road, Columbia, Maryland 21045 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(410) 740-3198 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page1of 2 Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. (c)On July 11, 2007, Catherine M. Davidson was appointed as the Company’s Principal Accounting and Financial Officer.Since April 2007, Ms. Davidson has been the Company’s controller.For the five years prior to joining Hemagen, Ms. Davidson served as the Chief Financial Officer of Pepco Building Services, Inc., a company engaged in the business of commercial HVACservices, electrical maintenance and testing services, and building controls. There are no family relationships among Ms. Davidson and any directors or officers of the Company. There have been no transactions nor are there any proposed transactions between the Company and Ms. Davidson that would require disclosure pursuant to Item 404(a) of Regulation S-B. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HEMAGEN DIAGNOSTICS, INC. Date: July 16, 2007 By: /s/Catherine M. Davidson Catherine M. Davidson Principal Accounting and Financial Officer Page 2of 2
